
	

115 SRES 554 ATS: Designating the month of June 2018 as “National Post-Traumatic Stress Awareness Month” and June 27, 2018, as “National Post-Traumatic Stress Awareness Day”. 
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 554
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2018
			Ms. Heitkamp (for herself, Mr. Heller, Ms. Baldwin, Mr. Grassley, Mr. Tester, Mr. Rounds, Mrs. Feinstein, Mr. Daines, Mr. Jones, Mr. Roberts, Ms. Hassan, Mr. Hoeven, Ms. Cantwell, Mr. Sullivan, Mr. Cardin, Ms. Collins, Mr. Markey, Mr. Rubio, Mr. Van Hollen, Mr. Tillis, Mr. Coons, Mr. Donnelly, Mr. Blumenthal, Mr. Casey, Mr. Merkley, Ms. Klobuchar, Ms. Stabenow, Ms. Hirono, Ms. Cortez Masto, Mr. Nelson, Mr. Bennet, Ms. Warren, Mr. Leahy, Mr. Murphy, Ms. Smith, Mr. King, Mr. Booker, and Mr. Reed) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of June 2018 as National Post-Traumatic Stress Awareness Month and June 27, 2018, as National Post-Traumatic Stress Awareness Day. 
	
	
 Whereas the brave men and women of the Armed Forces of the United States (in this preamble referred to as the “Armed Forces”), who proudly serve the United States, risk their lives to protect the freedom of the people of the United States and deserve the investment of every possible resource to ensure their lasting physical, mental, and emotional well-being;
 Whereas more than 3,000,000 members of the Armed Forces have deployed overseas since the events of September 11, 2001, and have served in places such as Afghanistan and Iraq;
 Whereas the current generation of military men and women has sustained a historically high rate of operational deployments, with many members of the Armed Forces serving overseas multiple times, placing those members at high risk of experiencing combat stress;
 Whereas, when left untreated, exposure to traumatic combat stress can lead to post-traumatic stress, sometimes referred to as post-traumatic stress disorder (in this preamble referred to as “PTSD”) or post-traumatic stress injury;
 Whereas men and women of the Armed Forces and veterans who served before September 11, 2001, remain at risk for post-traumatic stress;
 Whereas the Secretary of Veterans Affairs reports that— (1)about 11 to 20 percent of veterans who served in Operation Iraqi Freedom or Operation Enduring Freedom have PTSD in a given year;
 (2)about 12 percent of Gulf War veterans have PTSD in a given year; and (3)about 30 percent of Vietnam veterans have had PTSD in their lifetimes;
 Whereas many combat stress injuries remain unreported, undiagnosed, and untreated due to a lack of awareness about post-traumatic stress and the persistent stigma associated with mental health conditions;
 Whereas exposure to military trauma can lead to post-traumatic stress; Whereas post-traumatic stress significantly increases the risk of anxiety, depression, suicide, homelessness, and drug- and alcohol-related disorders and deaths, especially if left untreated;
 Whereas public perceptions of post-traumatic stress or other mental health disorders create unique challenges for veterans seeking employment;
 Whereas the Department of Defense, the Department of Veterans Affairs, and Veteran Service Organizations, as well as the larger medical community, both private and public, have made significant advances in the identification, prevention, diagnosis, and treatment of post-traumatic stress and the symptoms of post-traumatic stress, but many challenges remain;
 Whereas increased understanding of post-traumatic stress can help eliminate the stigma attached to this mental health issue;
 Whereas additional efforts are needed to find further ways to eliminate the stigma associated with post-traumatic stress, including—
 (1)an examination of how post-traumatic stress is discussed in the United States; and (2)a recognition that post-traumatic stress is a common injury that is treatable and repairable;
 Whereas post-traumatic stress can result from any number of stressors other than combat, including rape, sexual assault, battery, torture, confinement, child abuse, car accidents, train wrecks, plane crashes, bombings, or natural disasters, and affects approximately 8,000,000 adults in the United States annually;
 Whereas the diagnosis now known as PTSD was first defined by the American Psychiatric Association in 1980 to commonly and more accurately understand and treat veterans who had endured severe traumatic combat stress;
 Whereas combat stress had previously been viewed as a mental illness, and the word disorder carries a stigma that perpetuates this misconception; and Whereas the designation of a National Post-Traumatic Stress Awareness Month and a National Post-Traumatic Stress Awareness Day will raise public awareness about issues related to post-traumatic stress, reduce the associated stigma, and help ensure that those individuals suffering from the invisible wounds of war receive proper treatment: Now, therefore, be it
		
	
 That the Senate— (1)designates June 2018 as National Post-Traumatic Stress Awareness Month and June 27, 2018, as National Post-Traumatic Stress Awareness Day;
 (2)supports the efforts of the Secretary of Veterans Affairs and the Secretary of Defense, as well as the entire medical community, to educate members of the Armed Forces of the United States, veterans, the families of members of the Armed Forces of the United States and veterans, and the public about the causes, symptoms, and treatment of post-traumatic stress;
 (3)supports efforts by the Secretary of Veterans Affairs and the Secretary of Defense to foster cultural change around the issue of post-traumatic stress, understanding that personal interactions can save lives and advance treatment;
 (4)welcomes the efforts of the National Center for PTSD of the Department of Veterans Affairs and local Vet Centers (as defined in section 1712A(h) of title 38, United States Code) to provide assistance to veterans who are suffering from the effects of this injury;
 (5)encourages commanders of the Armed Forces of the United States to support appropriate treatment of men and women of the Armed Forces of the United States who suffer from post-traumatic stress; and
 (6)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the Secretary of Veterans Affairs and the Secretary of Defense.
			
